Citation Nr: 1528558	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  12-24 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for a back condition.

2.  Entitlement to service connection for a sinus condition.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1963.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned in May 2015.

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The reopened issue of entitlement to service connection for a back condition, as well as the issue of entitlement to service connection for a sinus condition are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a back condition was denied in a December 1964 rating decision on the basis that the Veteran had no diagnosed disability.  The Veteran did not appeal this decision.  

2.  Evidence received since the December 1964 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim of service connection for a back condition.


CONCLUSIONS OF LAW

1.  The December 1964 rating decision, which denied the Veteran's claim of service connection for a back condition, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302; 20.1103 (2014).

2.  The criteria for reopening the claim of entitlement to service connection for a back condition have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a back disability was denied in a December 1964 rating decision on the basis that the Veteran had no diagnosed back disability.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b) (2014).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103.

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Since the prior denial, the Veteran underwent a June 2012 magnetic resonance imaging (MRI) study of his lumbar spine that revealed scoliosis with convexity toward the right side and degenerative changes in the lumbar spine with disc bulge.

As this study was not before VA at the time of the prior denial, it is new.  As the results of the study show that the Veteran has a diagnosed back disability, it is also material.

The Board acknowledges that distinctly diagnosed diseases are usually considered separate claims.  See Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  Nonetheless, in determining whether new and material evidence is required in a particular case, the Board's analysis should focus on whether the issue presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is instead tantamount to evidence addressing an element of a finally adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  In the instant case, the Veteran has consistently referred to his symptoms as a lumbar spine disability and the new evidence tends to establish the element that was lacking in the previous denial, which is the existence of a current disability.  For these reasons, the Board finds that the current claim is the same claim as was denied in 1964 and that new and material evidence is needed to reopen.

Therefore, the Board finds that the evidence received since the December 1964 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.  Thus, reopening of the Veteran's claim of service connection for a back condition is warranted.  


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a back condition is reopened; to this extent only, the appeal is granted.


REMAND

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence indicates that there may be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

With regards to the Veteran's back condition, his VA medical treatment records reveal that he has diagnoses of scoliosis and degenerative changes in his lumbar spine with disc bulges.  See June 2012 Primary Care Telephone Encounter Note.  At his May 2015 Board hearing, the Veteran testified to experiencing back problems in service, including as a result of pushing planes, simulating a rigging for emergency landing, and as a result of an appendectomy that was performed under spinal anesthesia.  Additionally, the Board notes that a November 1964 x-ray imaging study conducted in connection with a VA examination for his original claim for service connection revealed slight scoliosis to the right in the mid-lumbar region.  Accordingly, the Board finds that the record contains competent evidence of a current back disability and that the disability may have had its onset during or otherwise be related to active service.  On remand, the Veteran should be afforded a VA examination to determine the nature and etiology of his back conditions.  38 U.S.C.A. § 5103A(d).

With regards to the Veteran's sinus condition, his VA treatment records reveal notations of a past medical history of sinus headaches.  See, e.g., March 2000 Primary Care Note.  At the May 2015 Board Hearing, the Veteran testified to experiencing sinus problems in service and being given medication to treat this problem.  In reviewing the Veteran's service treatment records, the Board finds notations relating to nasal congestion caused by asthma.  There are no affirmative complaints or treatments relating to a sinus condition.  Regardless, the Board sees no reason to doubt the Veteran and therefore finds his statements credible.  Accordingly, the Board finds that there is competent evidence that the Veteran may have a presently diagnosed sinus disability and that it may relate to his active military service.  A VA examination is warranted and necessary to determine the nature and etiology of his sinus condition.  38 U.S.C.A. § 5103A(d).

Additionally, on remand, any VA treatment records from 2012 onward should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any relevant VA treatment records from 2012 onward.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his back condition.  The entire claims file, to include electronic files, must be reviewed by the examiner.

The examiner is to identify the Veteran's currently diagnosed back disabilities.  If a disability is ruled out, a thorough explanation should be provided.  The examiner should be aware that the Board has identified scoliosis and degenerative changes of the lumbar spine with disc bulges.  These two disabilities, in addition to any other disabilities identified, should be discussed.

For each disability diagnosed, the examiner is to answer whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset in or is otherwise related to the Veteran's active military service.

The examination report must include a complete rationale for all opinions expressed.  The examiner must consider and discuss the lay evidence of record, including the Veteran's statements and the buddy statements submitted in support of his claim.  

3.  Schedule the Veteran for a VA sinus examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to identify whether the Veteran has a sinus disease or disability.  If a disability is ruled out, the examiner is to provide a thorough explanation.

If a disease or disability is diagnosed, the examiner is to answer whether it is at least as likely as not (a degree of probability of 50 percent or more) that the disability had its onset in or is otherwise related to the Veteran's active military service.

The examination report must include a complete rationale for all opinions expressed.  The examiner must consider and discuss the lay evidence of record, including the Veteran's statements.

4.  Finally, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


